Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 2/16/22.
	The newly submitted Abstract is approved.  Claims 12-24 have been canceled, even though the claim status identifier “withdrawn” is incorrect and should be “canceled.”  These claims are deemed canceled.
	Claims 1-11 and 25-27 are pending.
Allowable Subject Matter
Claims 1-11 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations “(b) repeating step (a) for at least one other DMRS in said subframe to determine one or more potential PSCCHs for said at least one other DMRS; (c) selecting a subset L of PSCCHs from said potential PSCCHs determined by steps (a) and (b), where L is a number greater than zero and L < M where M comprises a number of possible RB candidate pairs in the resource grid” in combination with the remaining limitations of independent claim 1 and as similarly recited in independent claim 27.
Hou et al., US 2021/0076433, (“Hou”) is the closest prior art of record.  Hou discloses a method of decoding a PSCCH involving a PSCCH resource grid search space .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the abstract and Figs. 7-8 of Choi et al., US 2022/0015035 and the abstract and Fig. 3 of Khoryaev et al., US 2021/0377893.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414